           Case 8:20-bk-03608-CPM        Doc 65-17    Filed 05/26/20   Page 1 of 6




                                          Exhibit B

                                      In re Moeini Corp.,
          Case No. 17-4073, Order on IHOP’s Motion for Relief From Stay [Dkt. No. 61]




DOCS_DE:228658.7 18037/004
Case 8:20-bk-03608-CPM   Doc 65-17   Filed 05/26/20   Page 2 of 6
Case 8:20-bk-03608-CPM   Doc 65-17   Filed 05/26/20   Page 3 of 6
Case 8:20-bk-03608-CPM   Doc 65-17   Filed 05/26/20   Page 4 of 6
Case 8:20-bk-03608-CPM   Doc 65-17   Filed 05/26/20   Page 5 of 6
Case 8:20-bk-03608-CPM   Doc 65-17   Filed 05/26/20   Page 6 of 6
